DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 - 10 are pending.
Claims 1 - 10 are rejected.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 09/26/2019 and 02/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specifications
The disclosure is objected to because of the following informalities:
Reference will be made to the US PG Publication of the current application (US 2020/0023604 A1).
¶ [0028] line 4 recites, “…the second portion (15) Is, preferably…” However, it appears that the passage should state, “…the second portion (15) is, preferably…”
¶ [0051] line 5 recites, “…suckers (24) In a first direction…” However, it appears that the passage should state, “…suckers (24) in a first direction…”


Claim Objections
Claim 1 is objected to for the following reasons:
Claim 1 recites “depositing glue on a first portion of one from between the first die-cut element and the secondary die-cut element…” However, from the specification and the figures it appears that glue is only deposited onto the secondary element. It is recommended that the claim language be clarified to specify the application of glue onto the respective portions of the secondary elements.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claims 1-4, “grip and contrast means” (because A – “grip and contrast means” is the placeholder/nonce term, B – “retain the main die-cut element during division thereof into the first die-cut element and into the second die-cut element” designates the function, and C – no additional structure is provided in the claim body, thus “grip and contrast means” is understood as equivalent to “means for retaining the main die-cut element during division thereof into the first die-cut element and into the second die-cut element”). A review of the specification suggests that the corresponding structure is found in ¶ [0045] of the US PG Publication US 2020/0023604 A1 describes the use of suckers or equivalent.
Regarding claims 5-10, “first pick-up and discharge device” (because A – “first pick-up and discharge device” is the placeholder/nonce term, B – “adapted to pick up a single die-cut element of the main die-cut elements and a positioning thereof with a consequent release thereof on a first advancement line” designates the function, and C – no additional structure is provided in the claim body, thus “first pick-up and discharge device” is understood as equivalent to “means for picking up a single die-cut element of the main die-cut elements and a positioning thereof with a consequent release thereof on a first or equivalent.
Regarding claims 5-10, “division station of the main die-cut element” (because A – “division station of the main die-cut element” is the placeholder/nonce term, B – “to obtain the first die-cut element and the second die-cut element, a second store housing a plurality of the secondary die-cut element” designates the function, and C – no additional structure is provided in the claim body, thus “division station of the main die-cut element” is understood as equivalent to “means for obtaining the first die-cut element and the second die-cut element, a second store housing a plurality of the secondary die-cut element”). A review of the specification suggests that the corresponding structure is found in ¶ [0019] – [0020] and [0041] – [0043] and Fig 3A comprising a blade or cutting device in combination with the grip and contrast means or equivalent.
Regarding claims 5-10, “second pick-up and discharge device” (because A – “second pick-up and discharge device” is the placeholder/nonce term, B – “adapted to pick up a single die-cut element of the secondary die-cut elements and position and release the single die-cut element on a second advancement line” designates the function, and C – no additional structure is provided in the claim body, thus “second pick-up and discharge device” is understood as equivalent to “means for picking up a single die-cut element of the secondary die-cut elements and position and release the single die-cut element on a second advancement line”). A review of the specification suggests that the corresponding structure is found in ¶ [0040] – [0041] and Figs 1 & 2, #8 or equivalent
Regarding claims 5-10, “first glue spraying means” (because A – “first glue spraying means” is the placeholder/nonce term, B – “adapted to deposit glue on said first portion and on said second portion of said secondary die-cut element” designates the function, and C – no additional structure is provided in the claim body, thus “first glue spraying means” is understood as equivalent to “means for depositing glue on said first portion and on said second portion of said secondary die-cut element”). A review of the specification suggests that the corresponding structure is found in ¶ [0039] and illustrated in Fig 3 comprising suckers or equivalent.
Regarding claims 5-10, “handling unit” (because A – “handling unit” is the placeholder/nonce term, B – “adapted to pick up the first die-cut element and the second die-cut element, adapted to reciprocally distance the first die-cut element and the second die-cut element, adapted to position the first die-cut element and the second die-cut element superiorly of the secondary die-cut element so that the first die -cut element and the second die-cut element are partially superposed on the secondary die-cut element respectively at the first portion and at the second portion and adapted to deposit and release the first die -cut element and the second die-cut element on the secondary die-cut element in order to obtain the opened die-cut element” designates the function, and C – no additional structure is provided in the claim body, thus “handling unit” is understood as equivalent to “means for picking up the first die-cut element and the second die-cut element, adapted to reciprocally distance the first die-cut element and the second die-cut element, adapted to position the first die-cut element and the second die-cut element superiorly of the secondary die-cut element so that the first die -cut element and the second die-cut element are partially superposed on the secondary die-cut element or equivalent.
Regarding claim 10, “presser means” (because A – “presser means” is the placeholder/nonce term, B – “arranged to press on the first die -cut element and the secondary die-cut element at the first portion so as to guarantee adhesion between the first die-cut element and the secondary die-cut element, and on the second die-cut element and the secondary die-cut element at the second portion so as to guarantee the adhesion between the second die-cut element and the secondary die-cut element” designates the function, and C – no additional structure is provided in the claim body, thus “presser means” is understood as equivalent to “means for pressing on the first die -cut element and the secondary die-cut element at the first portion so as to guarantee adhesion between the first die-cut element and the secondary die-cut element, and on the second die-cut element and the secondary die-cut element at the second portion so as to guarantee the adhesion between the second die-cut element and the secondary die-cut element”). A review of the specification suggests that the corresponding structure is found in ¶ [0062] and in Fig 4 as pressing elements or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ceci (EP 2692517 A2) in view of Menegazzi (US 10,144,191 B2).

EXAMINER’S NOTE: Reference to Menegazzi will be made to US Patent 10,144,191 B2; though acknowledgment is made to the foreign priority document FR 1358014 with a date of August 14th, 2013.

Regarding claim 1, Ceci teaches a method for forming a die-cut element (See Figs 1 and 7. See further ¶ [0039] - [0046]), comprising: 
providing a main die-cut element (See Figs 1, 6, and 7, #51. See further ¶ [0042]) and a secondary die-cut element (See Figs 1, 6, and 7, #52/#53. See further ¶ [0044]), 
depositing glue on a first portion of one from between the first die-cut element and the secondary die-cut element and on a second portion of one from between the second die-cut element and the secondary die-cut element (See Figs 4 and 7, #12 illustrating a gluing station. See further ¶ [0043]), 
forming an opened die-cut element of the tray plus lid type provided by the combination of said first die-cut element and of said second die-cut element (See Figs 4 and 7, #10 for a joining station. See further ¶ [0045]), wherein: the first die-cut element and the second die-cut element are coupled to the secondary die-cut element with the first die-cut element and the secondary die-cut element partly superposed and pressed to one another at the first portion and the second die-cut element and the secondary die-cut element partially superposed and pressed to one another at the second portion (See at least ¶ [0045]); 
(See Figs 4 and 7 illustrating that the gluing station {#12} is located upstream of the joining station {#10}).
	Ceci does not specifically teach dividing the main die-cut element along a predefined division line in such a way as to obtain a first die-cut element and second die-cut element that are mutually distinct, wherein grip and contrast means retain the main die-cut element during division thereof into the first die-cut element and into the second die-cut element.
	Menegazzi teaches dividing the main die-cut element along a predefined division line in such a way as to obtain a first die-cut element and second die-cut element that are mutually distinct (See at least Figs 1A and 1B illustrating the division of a main die-cut element {#24} along a division line {#25} to obtain a first and second die-cut element {#3/#3'}), wherein grip and contrast means retain the main die-cut element during division thereof into the first die-cut element and into the second die-cut element (See Figs 1A and 1B, #20 illustrating groups of suckers used to retain the main die-cut element {#24} during division).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ceci to incorporate the teachings of Menegazzi to include gripping heads with suckers to divide a supplied main die-cut element into first and second die-cut elements with the motivation of being able to provide reinforcing structures (such as first and second die-cut elements) to a main tray (such as secondary die-cut element) in an efficient, rapid, and automatic method as recognized by Menegazzi in col 1, lines 29-46. One of ordinary skill in the art would recognize that the substitution of two stores of pre-cut elements (from Ceci) with the gripping head and dividing station of Menegazzi would minimize the footprint of the device (se Fig 6 of Ceci illustrates that the two stores are located perpendicularly, 

Regarding claim 2, Ceci and Menegazzi teach all of the elements described above. However, Ceci does not specifically teach the method of claim 1, wherein the dividing of the main die-cut element comprises cutting the main die-cut element along the predefined division line.
	Menegazzi teaches the method of claim 1, wherein the dividing of the main die-cut element comprises cutting the main die-cut element along the predefined division line (See Figs 1A and 1B illustrating a cutter blade {#28} for cutting the main die-cut element).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ceci to incorporate the teachings of Menegazzi to include gripping heads with suckers to divide a supplied main die-cut element into first and second die-cut elements with the motivation of being able to provide reinforcing structures (such as first and second die-cut elements) to a main tray (such as secondary die-cut element) in an efficient, rapid, and automatic method as recognized by Menegazzi in col 1, lines 29-46. One of ordinary skill in the art would recognize that the substitution of two stores of pre-cut elements (from Ceci) with the gripping head and dividing station of Menegazzi would minimize the footprint of the device (se Fig 6 of Ceci illustrates that the two stores are located perpendicularly, and increase the overall surface area of the device) by providing a single station for storing the main die-cut elements, dividing said elements, and supply those elements.

Regarding claim 3, Ceci and Menegazzi teach all of the elements described above. However, Ceci does not specifically teach the method of claim 1 wherein the dividing of the main die-cut element comprises the tearing of the main die-cut element along the predefined division line, the main die-cut element being partially pre-cut along the predefined division line so as to facilitate tearing.
	Menegazzi teaches the method of claim 1, wherein the method of claim 1 wherein the dividing of the main die-cut element comprises the tearing of the main die-cut element along the predefined division line, the main die-cut element being partially pre-cut along the predefined division line so as to facilitate tearing (See Figs 1A and 1B illustrating the tearing of the main die-cut element {#24} along the pre-defined division line {#25}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ceci to incorporate the teachings of Menegazzi to include gripping heads with suckers to divide a supplied main die-cut element into first and second die-cut elements with the motivation of being able to provide reinforcing structures (such as first and second die-cut elements) to a main tray (such as secondary die-cut element) in an efficient, rapid, and automatic method as recognized by Menegazzi in col 1, lines 29-46. One of ordinary skill in the art would recognize that the substitution of two stores of pre-cut elements (from Ceci) with the gripping head and dividing station of Menegazzi would minimize the footprint of the device (se Fig 6 of Ceci illustrates that the two stores are located perpendicularly, and increase the overall surface area of the device) by providing a single station for storing the main die-cut elements, dividing said elements, and supply those elements.

Regarding claim 4, Ceci and Menegazzi teach all of the elements described above. Ceci further teaches the method of claim 1, wherein the secondary die-cut element comprises a central portion, a first lateral portion, and a second lateral portion, opposite the first lateral portion (See annotated Fig 7 below); wherein the first die-cut element couples with the secondary die-cut element by means of relative superposing between the first die-cut element and the first lateral portion; and wherein the second die-cut element couples with the secondary die-cut element by means of relative superposing between the second die-cut element and the second lateral portion (See Fig 7 illustrating that the first and second die-cut elements are coupled with the secondary die-cut element at a first and second lateral portion).


    PNG
    media_image1.png
    338
    325
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 7 illustrating structural elements of a secondary die-cut element.

Regarding claim 5, Ceci teaches a cartoning machine (See Figs 1, 4, and 6; #1), operating using a method according to claim 1 (See ¶ [0039] - [0046]), the cartoning machine comprising: 
a first store (See Fig 6, #5) housing a plurality of the main die-cut element (See Fig 6, #51), 
a first pick-up and discharge device (See at least ¶ [0013] - [0014]) of the main die-cut elements associated to the first store (See Fig 6, #5), 
a second store housing a plurality of the secondary die-cut element (See Fig 6, #5 illustrating a store of secondary die-cut elements), 
a second pick-up and discharge device of the secondary die-cut elements associated to the second store and adapted to pick up a single die-cut element of the secondary die-cut elements and position and release the single die-cut element on a second advancement line (See at least ¶ [0042] describing the placing of the secondary die-cut elements onto an advancement line),
first glue spraying means (See Figs 4 and 7, #12. See further ¶ [0017]) adapted to deposit glue on said first portion and on said second portion of said secondary die-cut element (See at least ¶ [0017] and [0043]), 
a handling unit of the first die-cut element and the second die-cut element adapted to pick up the first die-cut element and the second die-cut element, adapted to reciprocally distance the first die-cut element and the second die-cut element, adapted to position the first die-cut element and the second die-cut element superiorly of the secondary die-cut element so that the first die -cut element and the second die-cut element are partially superposed on the secondary die-cut element respectively at the first portion and at the second portion and adapted to deposit and release the first die -cut element and the second die-cut element on the secondary die-cut element (See at least Figs 6 and 7 illustrating that the first and second die-cut elements {#52/#53} are positioned on the secondary die-cut element {#51} to obtain the opened die-cut element {see Figs 6 and 7}).
	Ceci does not specifically teach the first pick-up device adapted to pick up a single die-cut element of the main die-cut elements and a positioning thereof with a consequent release thereof on a first advancement line, a division station of the main die-cut element in order to obtain the first die-cut element and the second die-cut element, and a handling unit as interpreted under 35 USC 112(f) as described above.
	Menegazzi teaches adapted to pick up a single die-cut element of the main die-cut elements and a positioning thereof with a consequent release thereof on a first advancement line (See Fig 1, #4 illustrating a store of a single die-cut element. See further Figs 1A-3 illustrating that the elements are positioned on an advancement line);
a division station of the main die-cut element in order to obtain the first die-cut element and the second die-cut element (See at least Figs 1A and 1B illustrating a division station), 
a handling unit of the first die-cut element and the second die-cut element (See Figs 1A and 1B illustrating a handling unit comprising a groups of suckers {#20}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ceci to incorporate the teachings of Menegazzi to include gripping heads with suckers to divide a supplied main die-cut element into first and second die-cut elements with the motivation of being able to provide reinforcing structures (such as first and second die-cut elements) to a main tray (such as secondary die-cut element) in an efficient, rapid, and automatic method as recognized by Menegazzi in col 1, lines 29-46. One of ordinary skill in the art would recognize that the substitution of two stores of pre-cut elements 

Regarding claim 6, Ceci and Menegazzi teach all of the elements described above. Ceci further teaches the cartoning machine of claim 5, wherein the first pick-up and discharge device and the second pick-up and discharge device each comprise an articulated arm which bears a group of suckers under depression and which is mobile about an axis of rotation between a gripping position, wherein the first pick-up and discharge device can pick up a single main die-cut element of the main die-cut elements and the second pick-up and discharge device can pick up a single secondary die-cut element of the secondary die-cut elements (See Figs 6-7 illustrating the feeding of main die-cut elements {51} and secondary die cut elements {#52/#53} from respective stores by discharge devices {#19/#20}), and a release position (See Fig 3).
	Ceci does not specifically teach the first pick-up device adapted to pick up a single die-cut element of the main die-cut elements and a positioning thereof with a consequent release thereof on a first advancement line, a division station of the main die-cut element in order to obtain the first die-cut element and the second die-cut element, and a handling unit as interpreted under 35 USC 112(f) as described above.
	Menegazzi teaches wherein the articulated arm of the first pick-up and discharge device and the relative group of suckers under depression are arranged in such a way as to be able to release the main die-cut element on the first advancement line and the articulated arm of the (See Figs 1-3 illustrating gripping arms {#11} with groups of suckers {#20} to pick up and discharge blanks from respective stores onto advancement lines {illustrated in Figs 1-3}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ceci to incorporate the teachings of Menegazzi to include gripping heads with suckers to divide a supplied main die-cut element into first and second die-cut elements with the motivation of being able to provide reinforcing structures (such as first and second die-cut elements) to a main tray (such as secondary die-cut element) in an efficient, rapid, and automatic method as recognized by Menegazzi in col 1, lines 29-46. One of ordinary skill in the art would recognize that the substitution of two stores of pre-cut elements (from Ceci) with the gripping head and dividing station of Menegazzi would minimize the footprint of the device (se Fig 6 of Ceci illustrates that the two stores are located perpendicularly, and increase the overall surface area of the device) by providing a single station for storing the main die-cut elements, dividing said elements, and supply those elements.

Regarding claim 7, Ceci and Menegazzi teach all of the elements described above. Ceci does not specifically teach the cartoning machine of claim 5, wherein the division station of the main die-cut element comprises a blade or mallet cutting device.
	Menegazzi teaches the cartoning machine of claim 5, wherein the division station of the main die-cut element comprises a blade or mallet cutting device (See Figs 1A and 1B, #28. See further col 5, lines 59-62).


Regarding claim 8, Ceci and Menegazzi teach all of the elements described above. Ceci does not specifically teach the cartoning machine according to claim 5, wherein: the handling unit comprises a gripping head that bears a first group of suckers kept under depression and a second group of suckers kept under depression; the gripping head is predisposed to enable movement of the first group of suckers and the second group of suckers in a first direction which is vertical so as to be able to pick up and release the first die-cut element and second die-cut element, and along a second direction, perpendicular to the first direction and the extension direction of the first advancement line and of the second advancement line, so as to be able to displace the first die-cut element and second die-cut element from the first advancement line to the second advancement line; the gripping head is further predisposed to enable movement of the first group of suckers and/or the second group of suckers in a third direction, perpendicular to the 
	Menegazzi teaches the cartoning machine according to claim 5, wherein: the handling unit comprises a gripping head that bears a first group of suckers kept under depression and a second group of suckers kept under depression (See Figs 1A-1B illustrating groups of suckers {#20/#20'}); the gripping head is predisposed to enable movement of the first group of suckers and the second group of suckers in a first direction which is vertical so as to be able to pick up and release the first die-cut element and second die-cut element (See Figs 2-3 illustrating movement of the gripping heads/suckers in a vertical direction), and along a second direction, perpendicular to the first direction and the extension direction of the first advancement line and of the second advancement line, so as to be able to displace the first die-cut element and second die-cut element from the first advancement line to the second advancement line (See Figs 4-5 illustrating movement of the gripping heads in a direction perpendicular to the vertical direction to displace first and second die-cut elements); the gripping head is further predisposed to enable movement of the first group of suckers and/or the second group of suckers in a third direction, perpendicular to the first direction and to the second direction and parallel to the extension direction of the first advancement line and of the second advancement line, so as to be able to distance or near the first die-cut element and the second die-cut element to one another (See Figs 2A-2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ceci to incorporate the teachings of Menegazzi to include gripping heads with suckers to divide a supplied main die-cut element into first and 

Regarding claim 10, Ceci and Menegazzi teach all of the elements described above. Ceci further teaches the cartoning machine according to claim 5, further comprising presser means that are configured and arranged to press on the first die-cut element and the secondary die-cut element at the first portion so as to guarantee adhesion between the first die-cut element and the secondary die-cut element, and on the second die-cut element and the secondary die-cut element at the second portion so as to guarantee the adhesion between the second die-cut element and the secondary die-cut element (See at least Fig 7, #30 for pressing means. See further ¶ [0035]).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ceci in view of Menegazzi, and in further view of Capoia (US 2013/0045847 A1).

Regarding claim 9, Ceci and Menegazzi teach all of the elements described above. Ceci does not specifically teach the cartoning machine of claim 8, further comprising a conveyor belt which extends along the second direction; the gripping head is borne by the conveyor belt in 
	Menegazzi teaches the cartoning machine of claim 8, further comprising a conveyor belt which extends along the second direction (See Fig 1, #21 or Fig 4, #37); the gripping head is borne by the conveyor belt in order to move along the second direction (See Fig 1, #21 or Fig 4, #37); the gripping head comprises at least a first gripping arm (See Figs 1A - 1B, left group of #12), which bears the first group of suckers (See Figs 1A and 1B, #20/20'), a second gripping arm (See Figs 1A - 1B, right group of #12), which bears the second group of suckers (See Figs 1A and 1B, #20/20'), a first rack which extends along the third direction and which bears the first gripping arm or the second gripping arm (See Fig 1, #21), and moving the gripping head along the third direction so as to distance or near the first group of suckers and the second group of suckers from or towards one another (See Figs 1-3 illustrating the movement of the gripping heads along a "bridge" {#21}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ceci to incorporate the teachings of Menegazzi to include gripping heads with suckers to divide a supplied main die-cut element into first and second die-cut elements with the motivation of being able to provide reinforcing structures (such as first and second die-cut elements) to a main tray (such as secondary die-cut element) in an efficient, rapid, and automatic method as recognized by Menegazzi in col 1, lines 29-46. One of 
	However, neither Ceci nor Menegazzi specifically teach moving the gripping head via a first motor that moves the first rack by means of a pinion.
	Capoia teaches a first motor which moves the first rack by means of a pinion along the third direction so as to distance or near the first group of suckers and the second group of suckers from or towards one another (See at least ¶ [0004] describing the use of a rack and pinion means to move working heads along a direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ceci and Menegazzi to incorporate the teachings of Capoia to include the use of a rack and pinion connected to a motor to move the gripping heads with the motivation that since Menegazzi is silent as to the structure providing movement of the gripping heads along the bridge (Fig 1, #21), it would only require a routine substitution to use known elements (such as a rack and pinion described by Capoia) and would yield predictable results. Namely, the substitution would yield a method to move the gripping head of Menegazzi along the “bridge” in an automatic, motorized, and controllable manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731